Exhibit 10.1

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 10th day of
October, 2008, by and between Allscripts-Misys Healthcare Solutions, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Company”) and R.L. (Vern) Davenport (“Executive”).

RECITALS

WHEREAS, Company and Misys Healthcare Systems LLC have entered into an Agreement
and Plan of Merger, dated as of March 17, 2008 (the “Merger Agreement”),
pursuant to which (among other transactions contemplated in the Merger
Agreement), at the “Effective Time” (as defined in the Merger Agreement), a
subsidiary of Company shall be merged with and into Misys Healthcare Systems LLC
(such merger, the “Merger”);

WHEREAS, as of the Effective Time, Company desires to employ Executive as its
President, Professional Solutions Group, subject to the terms and conditions of
this Agreement; and

WHEREAS, Executive desires to be employed by Company in the aforesaid capacity
subject to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows, effective as of immediately prior to the Effective
Time:

AGREEMENT

 

1. Employment.

Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as President, Professional Solutions Group of Company, pursuant to
the terms of this Agreement. Executive shall have the duties and
responsibilities and perform such administrative and managerial services of that
position as are set forth in the bylaws of Company (the “Bylaws”) or as shall be
delegated or assigned to Executive by the Chief Executive Officer of Company
from time to time. Executive shall carry out his responsibilities hereunder on a
full-time basis for and on behalf of Company; provided that Executive shall be
entitled to devote time to outside boards of directors, personal investments,
civic and charitable activities, and personal education and development, so long
as such activities do not interfere with or conflict with Executive’s duties
hereunder. Notwithstanding the foregoing, Executive agrees that, during the term
of this Agreement, Executive shall not act as an officer of any entity other
than Company without the prior written consent of Company.



--------------------------------------------------------------------------------

2. Effective Date and Term.

The term of Executive’s employment by Company under this Agreement (the
“Employment Period”) shall commence as of the date on which the Effective Time
occurs (the “Effective Date”) and shall continue in effect through the third
anniversary of the Effective Date, unless earlier terminated as provided herein.
Thereafter, unless Company or Executive shall elect not to renew the Employment
Period upon the expiration of the initial term or any renewal term, which
election shall be made by providing written notice of nonrenewal to the other
party at least ninety (90) days prior to the expiration of the then current
term, the Employment Period shall be extended for an additional twelve
(12) months. If Company elects not to renew the Employment Period at the end of
the initial term or any renewal term, such nonrenewal shall be treated as a
termination of the Employment Period and Executive’s employment without Cause by
Company for the limited purpose of determining the payments and benefits
available to Executive (i.e., Executive shall be entitled to the
severance/benefits set forth in Section 4.5.1). If Executive elects not to renew
the Employment Period, the same shall constitute a termination of Executive’s
employment and the Employment Period by Executive without Cause, and Executive
shall only be entitled to the payments and benefits set forth in Section 4.5.3.

 

3. Compensation and Benefits.

In consideration for the services Executive shall render under this Agreement,
Company shall provide or cause to be provided to Executive the following
compensation and benefits:

3.1 Base Salary. During the Employment Period, Company shall pay to Executive an
annual base salary at a rate of $450,000 per annum, subject to all appropriate
federal and state withholding taxes, which base salary shall be payable in
accordance with Company’s normal payroll practices and procedures. Executive’s
base salary shall be reviewed annually prior to the beginning of each fiscal
year of Company during the Employment Period by the Chief Executive Officer of
Company, for recommendation to the Board of Directors of Company (the “Board”),
or a committee of the Board, and may be increased in the sole discretion of the
Board, or such committee of the Board, based on such recommendation and
Executive’s performance during the preceding Fiscal Year. For purposes of this
Agreement, the term “Fiscal Year” shall mean the fiscal year of Company.
Executive’s base salary, as such base salary may be increased annually
hereunder, is hereinafter referred to as the “Base Salary.”

3.2 Performance Bonus.

3.2.1 Executive shall be eligible to receive cash bonuses in accordance with
this Section 3.2 (each a “Performance Bonus”). Payment of any Performance Bonus
will be subject to the sole discretion of the Board or a committee of the Board
in consultation with the Chief Executive Officer, and the amount of any such
Performance Bonus will be determined by, and based upon criteria selected by,
the Board or such committee in consultation with the Chief Executive Officer.
Based upon the foregoing exercise of discretion, Executive’s target Performance
Bonus shall be 75% of his salary (the “Target Performance Bonus”), but may,
based on performance, exceed such amount. Performances Bonuses shall be paid
according the terms of the bonus plan or program in which Executive participates
from time to time.

 

2



--------------------------------------------------------------------------------

3.3 Benefits. During the Employment Period and as otherwise provided hereunder,
Executive shall be entitled to the following:

3.3.1 Vacation. Executive shall be entitled to twenty-five (25) business days
per Fiscal Year of paid vacation, such vacation time not to be cumulative (i.e.,
vacation time not taken in any Fiscal Year shall not be carried forward and used
in any subsequent Fiscal Year).

3.3.2 Participation in Benefit Plans. Executive shall be entitled to health
and/or dental benefits, including immediate coverage for Executive and his
eligible dependents, which are generally available to Company’s senior executive
employees and as provided by Company in accordance with its group health
insurance plan coverage. In addition, Executive shall be entitled to participate
in any profit sharing plan, retirement plan, group life insurance plan or other
insurance plan or medical expense plan maintained by Company for its senior
executives generally, in accordance with the general eligibility criteria
therein.

3.3.3 Physical Examination. Executive shall be entitled to receive reimbursement
for the cost of one general physical examination per twelve (12) month period
during the term of the Agreement from a physician chosen by Executive in his
reasonable discretion.

3.3.4 Perquisites. Executive shall be entitled to such other benefits and
perquisites that are generally available to Company’s senior executive employees
and as provided in accordance with Company’s plans, practices, policies and
programs for senior executive employees of Company.

3.3.5 Indemnification. Executive shall be entitled to indemnification (including
immediate advancement of all legal fees with respect to any claim for
indemnification) and directors’ and officers’ insurance coverage, to the extent
made available to other senior executives, in accordance with the Bylaws and all
other applicable policies and procedures of Company.

3.4 Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive in the performance of his duties under this
Agreement from time to time upon Executive’s submission to Company of invoices
of such expenses in reasonable detail and subject to all standard policies and
procedures of Company with respect to such expenses.

3.5 Stock Awards. Executive shall be eligible to participate in any applicable
stock bonus, stock option, or similar plan implemented by Company and generally
available to its senior executive employees. Company intends to recommend to the
Compensation Committee of the Board that Executive be granted one or more awards
under a Company stock incentive plan, with an aggregate grant-date value of
$1,225,000, which award(s) shall vest over a four-year period from grant-date,
in accordance with Company’s customary vesting schedule. Up to

 

3



--------------------------------------------------------------------------------

$200,000 of such grant may be made under an equity plan or program of Misys plc
(“Parent”) in accordance with the terms and provisions of such equity plan or
program. Executive acknowledges and agrees that the portion of such grant(s)
relating to Company (as opposed to Parent) common stock (the “Company Stock
Award”) shall be conditioned upon the establishment of a new Company stock
incentive plan or an amendment that increases the number of shares of Company
common stock available for award under an existing Company stock incentive plan,
and that such establishment or amendment must be approved by the shareholders of
Company and Parent, in each case in accordance with the law, rules and
regulations applicable to such approvals. If, on the day prior to the first
anniversary of the grant date(s) of the Company Stock Award, the Company Stock
Award has been granted and Executive has remained continuously employed since
the Effective Date, but the shareholder approval conditions described in the
previous sentence have not been satisfied, the Company Stock Award (and any
rights or obligations arising therefrom, or from this Section 3.5) shall be
canceled as of such day without payment or other consideration therefor except
Company shall pay Executive, on the tenth day after such anniversary, a cash
lump sum equal to one-quarter of the number of shares of Company common stock
underlying the Company Stock Award multiplied by the closing price per share of
Company’s common stock on the business day next following such anniversary.

3.6 Consummation and Retention Bonus. On or before the tenth day following
execution this Agreement by Company and Executive, Company shall pay Executive a
cash lump sum payment equal to $225,000 (the “Retention Payment”).

3.7 Payment upon a Change of Control. So long as Executive has remained
continuously employed from the Effective Date through the date of a Change of
Control, (i) all unvested Company equity awards held by executive shall vest
upon the Change of Control, and (ii) Company shall pay Executive, within ten
(10) days following the occurrence of the Change of Control, a cash lump sum
equal to the sum of Executive’s Base Salary and Target Performance Bonus. In
addition, if a Change of Control occurs, and, prior to the Change of Control,
Company or representatives of the third party effecting the Change of Control
(as applicable) do not offer Executive a Comparable Job following the Change of
Control, then, so long as Executive has remained continuously employed from the
Effective Date through the date of a Change of Control, whether or not Executive
continues to be employed by Company or a successor to Company following the
Change of Control, Company will pay Executive, within ten (10) days following
the occurrence of the Change of Control, an additional cash lump sum equal to
the sum of Executive’s Base Salary and Target Performance Bonus (the “Additional
Change of Control Payment”). For purposes of this Agreement, a “Comparable Job”
shall mean employment following the Change of Control (i) with substantially the
same duties and responsibilities as were held by Executive prior to the Change
of Control (excluding, for this purpose, changes following the Change of Control
(x) to Executive’s reporting responsibilities and (y) arising by reason of
Company ceasing to be a public company), (ii) at the same location at which
Executive provides services prior to the Change of Control or a location within
fifty (50) miles of such location and (iii) at the same or increased Base Salary
and Target Performance Bonus levels as were in effect prior to the Change of
Control.

 

4



--------------------------------------------------------------------------------

4. Termination of the Services Prior To the Expiration Date.

Executive’s employment hereunder and the Employment Period may be terminated at
any time as follows (the effective date of such termination hereinafter referred
to as the “Termination Date”):

4.1 Termination upon Death or Disability of Executive.

4.11 Executive’s employment hereunder and the Employment Period shall terminate
immediately upon the death of Executive. In such event, all rights of Executive
and/or Executive’s estate (or named beneficiary) shall cease except for the
right to receive payment of the amounts set forth in Section 4.5.4 of the
Agreement.

4.1.2 Company may terminate Executive’s employment hereunder and the Employment
Period upon the disability of Executive. For purposes of this Agreement,
Executive shall be deemed to be “disabled” if Executive, as a result of illness
or incapacity, shall be unable to perform substantially his required duties for
a period of three (3) consecutive months or for any aggregate period of three
(3) months in any six (6) month period. In the event of a dispute as to whether
Executive is disabled, Company may refer Executive to a licensed practicing
physician of Company’s choice, and reasonably acceptable to Executive, and
Executive agrees to submit to such tests and examination as such physician shall
deem appropriate to determine Executive’s capacity to perform the services
required to be performed by Executive hereunder. In such event, the parties
hereby agree that the decision of such physician as to the disability of
Executive’s shall be final and binding on the parties. Any termination of the
Employment Period under this Section 4.1.2 shall be effected without any adverse
effect on Executive’s rights to receive benefits under any disability policy of
Company, but shall not be treated as a termination without Cause.

4.2 Termination by Company for Cause. Company may terminate Executive’s
employment hereunder and the Employment Period for Cause (as defined herein)
upon written notice to Executive, which termination shall be effective on the
date specified by Company in such notice; provided, however, that Executive
shall have a period of ten (10) days (or such longer period not to exceed thirty
(30) days as would be reasonably required for Executive to cure such action or
inaction) after the receipt of the written notice from Company to cure the
particular action or inaction, to the extent a cure is possible. For purposes of
this Agreement, the term “Cause” shall mean:

4.2.1 the willful or grossly negligent failure by Executive to perform his
duties and obligations hereunder in any material respect, other than any such
failure resulting from the disability of Executive;

4.2.2 Executive’s conviction of a crime or offense involving the property of
Company, or any crime or offense constituting a felony or involving fraud or
moral turpitude; provided that, in the event that Executive is arrested or
indicted for a crime or offense related to any of the foregoing, then Company
may, at its option, place Executive on paid leave of absence, pending the final
outcome of such arrest or indictment;

 

5



--------------------------------------------------------------------------------

4.2.3 Executive’s violation of any law, which violation is materially and
demonstrably injurious to the operations or reputation of Company;

4.2.4 Executive’s material violation of any generally recognized policy of
Company or Executive’s refusal to follow the lawful directions of the Chief
Executive Officer, or Executive’s insubordination to his supervisor; or

4.2.5 Executive’s failure during the Employment Period to retain the number
shares of Company common stock common stock set forth in Appendix A for a period
of more than 30 days.

4.3 Termination without Cause. Either party may terminate Executive’s employment
and the Employment Period without Cause upon thirty (30) days’ prior written
notice to the other party. Upon termination of Executive’s employment with
Company for any reason, Executive shall be deemed to have resigned from all
positions with the other members of Company and its subsidiaries (provided, that
any such deemed resignations shall not affect Executive’s entitlement (if any)
to severance pay and benefits hereunder).

4.4 Termination by Executive for Constructive Discharge.

4.4.1 Executive may terminate Executive’s employment and the Employment Period,
in accordance with the process set forth below, a result of a Constructive
Discharge. For purposes of this Agreement “Constructive Discharge” shall mean
the occurrence of any of the following after the Effective Time:

 

  (i) a failure of Company to meet its obligations in any material respect under
this Agreement, including, without limitation, (x) any reduction in the Base
Salary or (y) any failure to pay the Base Salary (other than, in the case of
clause (y), the inadvertent failure to pay a de minimis amount of the Base
Salary, which payment is immediately made by Company upon notice from
Executive);

 

  (ii) a material diminution in or other substantial adverse alteration in the
nature or scope of Executive’s responsibilities with Company from those in
effect immediately following the Effective Time (it being understood that
Company will have appointed an Executive Chairman as of the Effective Time who
will serve as an officer of Company and take an active role in the management
and operation of Company); or

 

  (iii) Executive has been asked to relocate his principal place of business to
a location that is more than fifty (50) miles from Company’s offices located at
8529 Six Forks Rd., Raleigh, North Carolina.

 

6



--------------------------------------------------------------------------------

4.4.2 For purposes of this Agreement, a “Change of Control” shall mean any one
of the following events following the Effective Date (it being understood that
the consummation of the Merger and the other transactions contemplated by the
Merger Agreement, individually or collectively, shall not constitute a Change of
Control):

 

  (i) the date of acquisition by any person or group other than Parent or any
affiliate of Parent or any subsidiary of the Company (or any employee benefit
plans (or related trust) of the Company or any of its subsidiaries or Parent)
acquires beneficial ownership of securities possessing more than thirty percent
(30%) of the total combined voting power of the Company’s then outstanding
voting securities which generally entitle the holder thereof to vote for the
election of directors (“Voting Power”), provided, however, that no Change of
Control shall be deemed to have occurred solely by reason of any such
acquisition by a corporation with respect to which, after such acquisition, more
than sixty percent (60%) of the then outstanding shares of common stock of such
corporation and the Voting Power of such corporation are then beneficially
owned, directly or indirectly, by the persons who were the beneficial owners of
the stock and Voting Power of Company immediately before such acquisition, in
substantially the same proportions as their ownership immediately before such
acquisition; or

 

  (ii) the date the individuals who constitute the Board as of immediately
following the Effective Time (the “Incumbent Board”) cease for any reason other
than their deaths to constitute at least a majority of the Board; provided that
any individual who becomes a director after the Effective Time whose election or
nomination for election by Company’s stockholders was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered, for purposes of this Section, as though such individual were a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of Company
(as such terms are used in Rule 14a-11 under the 1934 Act); or

 

  (iii) Company effects (a) a merger or consolidation of Company with one or
more corporations or entities, as a result of which the holders of the
outstanding Voting Stock of Company immediately prior to such merger,
reorganization or consolidation hold less than 50% of the Voting Power of the
surviving or resulting corporation or entity immediately after such merger or
consolidation; (b) a liquidation or dissolution of Company; or (c) a sale or
other disposition of all or substantially all of the assets of Company other
than to an entity of which Company owns at least 50% of the Voting Power;

provided, however, that in no event shall the acquisition by any person or group
of the beneficial ownership of any amount of stock or voting securities of
Parent (including an acquisition by a merger, reorganization or consolidation)
constitute a Change of Control.

4.4.3 For purposes of the foregoing definition, the terms “beneficially owned”
and “beneficial ownership” and “person” shall have the meanings ascribed to them
in SEC rules 13d-5(b) under the 1934 Act, and “group” means two or more persons
acting

 

7



--------------------------------------------------------------------------------

together in such a way to be deemed a person for purposes of Section 13(d) of
the 1934 Act. Further, notwithstanding anything herein to the contrary, the
definition of Change of Control set forth herein shall not be broader than the
definition of “change in control event” as set forth under Section 409A of the
Code, and the guidance promulgated thereunder, and if a transaction or event
does not otherwise fall within such definition of change of control event, it
shall not be deemed a Change of Control for purposes of this Agreement.

4.4.4 In the event of a Constructive Discharge, Executive shall have the right
to terminate his employment hereunder and receive the benefits set forth in
Section 4.5.1 below, upon delivery of written notice to Company no later than
the close of business on the sixtieth (60th) day following the effective date of
a Constructive Discharge; provided, however, that such termination shall not be
effective until the expiration of thirty (30) days after receipt by Company of
such written notice if Company has not cured such Constructive Discharge within
the 30-day period. If Company so effects a cure, the Constructive Discharge
notice shall be deemed rescinded and of no force or effect. Notwithstanding the
foregoing, such notice and lapse of time shall not be required with respect to
any event or circumstance which is the same or substantially the same as an
event or circumstance with respect to which notice and an opportunity to cure
has been given within the previous six (6) months. The effective date of a
Constructive Discharge shall be the date of the Executive’s “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-l(h)).

4.5 Rights upon Termination. Upon termination of Executive’s employment and the
Employment Period, the following shall apply:

4.5.1 Termination by Company Without Cause or for Constructive Discharge. If
Company terminates Executive’s employment and the Employment Period without
Cause, or if Executive terminates Executive’s employment and the Employment
Period as a result of a Constructive Discharge, in each case either (x) prior to
a Change of Control, or (y) after the second anniversary of a Change of Control,
Executive shall be entitled to receive payment of any Base Salary amounts that
have accrued but have not been paid as of the Termination Date, and the unpaid
Performance Bonus, if any, with respect to the Fiscal Year preceding the Fiscal
Year in which the Termination Date occurs (such Performance Bonus, if any, to be
determined in the manner that it would have been determined, and payable at the
time it would have been payable, under Section 3.2 had there been no termination
of the Employment Period). In addition, subject to Sections 4.5.2 and 4.7,
below, Company shall, subject to Section 10.14, be obligated to pay Executive
(or provide Executive with) the following benefits as severance:

 

  (i) provided such termination is after the first anniversary of the Effective
Date, an amount equal to Executive’s Base Salary plus Executive’s Target
Performance Bonus, payable in twelve (12) equal monthly installments commencing
on the Termination Date, such amount to be payable regardless of whether
Executive obtains other employment and is compensated therefor (but only so long
as Executive is not in violation of Section 5 hereof) (with the first two
installments to be paid on the sixtieth (60th) day following the Termination
Date and the remaining ten (10) installments being paid on the ten following
monthly anniversaries of such date);

 

8



--------------------------------------------------------------------------------

  (ii) continuation of Executive’s then current enrollment (including family
enrollment, if applicable) in all health and/or dental insurance benefits set
forth in Section 3.2.2 for a period of twelve (12) months following the
Termination Date, with Executive’s contribution to such plans as if Executive
were employed by Company, such contributions to be paid by Executive in the same
period (e.g., monthly, bi-weekly, etc.) as all other employees of Company;
provided, however that Company may terminate such coverage if payment from
Executive is not made within ten (10) days of the date on which Executive
receives written notice from Company that such payment is due; and provided,
further, that such benefits may be discontinued earlier to the extent that
Executive becomes entitled to comparable benefits from a subsequent employer;
and

 

  (iii) provided such termination is after the first anniversary of the
Effective Date, upon the Termination Date (or, for awards subject to the
satisfaction of a performance condition, subject to the satisfaction of such
performance condition and upon the satisfaction of such performance condition,
and based on the level of performance achieved) a pro-rata portion of any
unvested stock option, restricted stock, restricted stock unit or other equity
award granted to Executive pursuant to Section 3.5 equal shall vest, which
pro-rata portion shall be equal to (a) the number of shares of such award that
would vest on the normal vesting date of such award, multiplied by (b) a
fraction, the numerator of which is the number of days elapsed since the last
regular vesting date of such award (or the grant date, if no portion of such
award has yet vested), and the denominator of which is the number of days
between the last regular vesting date (or grant date, as the case may be) and
the normal vesting date.

4.5.2 Severance Upon Termination following a Change of Control. If Executive
terminates Executive’s employment and the Employment Period pursuant to
Section 4.4 or Company terminates Executive’s employment pursuant to Section 4.3
within the period beginning on the date of a Change of Control and ending on the
second anniversary of the Change of Control, then Executive shall, subject to
Section 4.7, be entitled to receive the benefits described in Sections 4.5.l(ii)
(but not the payments described in Section 4.5.l(i)) and a lump sum amount of
cash equal to (x) the sum of (A) Executive’s Base Salary plus (B) Executive’s
Target Performance Bonus minus (y) the Additional Change of Control Payment, if
previously paid to Executive (or, if clause (x) minus clause (y) would produce a
negative number, then the payment pursuant to this Section 4.5.2 shall be zero).
Subject to Sections 10.14, the lump sum to which Executive is entitled hereunder
shall be paid on the sixtieth (60th) day following the Termination Date.

4.5.3 Termination With Cause by Company or Without Constructive Discharge by
Executive. If Company terminates Executive’s employment and the Employment
Period with Cause, or if Executive terminates Executive’s employment and the

 

9



--------------------------------------------------------------------------------

Employment Period other than as a result of a Constructive Discharge, Company
shall be obligated to pay Executive (i) any Base Salary amounts that have
accrued but have not been paid as of the Termination Date; and (ii) subject to
Section 10.14, the unpaid Performance Bonus, if any, with respect to the Fiscal
Year preceding the Fiscal Year in which the Termination Date occurs (such
Performance Bonus, if any, to be determined in the manner it would have been
determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).

4.5.4 Termination Upon Death or Disability. If Executive’s employment and the
Employment Period is terminated because of the death or disability of Executive,
Company shall, subject to Section 10.14, be obligated to pay Executive or, if
applicable, Executive’s estate, the following amounts: (i) earned but unpaid
Base Salary; and (ii) the unpaid Performance Bonus, if any, with respect to the
Fiscal Year preceding the Fiscal Year in which the Termination Date occurs (such
Performance Bonus, if any, to be determined in the manner it would have been
determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period).

4.6 Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without Cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company.

4.7 Requirement of a Release; Exclusivity of Severance Payments under this
Agreement. As a condition to the receipt of the severance payments and
termination benefits to be provided to Executive pursuant to this Section 4 upon
termination of Executive’s employment, Executive shall execute and deliver to
Company a general release of employment claims against Company and its
affiliates in a form reasonably satisfactory to Company within forty-five
(45) days following the Termination Date (provided, that Executive shall not be
required to release any rights under this Agreement). In addition, the severance
payments and termination benefits to be provided to Executive pursuant to this
Section 4 upon termination of Executive’s employment shall constitute the
exclusive payments in the nature of severance or termination pay or salary
continuation which shall be due to Executive upon a termination of employment
and shall be in lieu of any other such payments under any severance plan,
program, policy or other arrangement which has heretofore been or shall
hereafter be established by Company or any of its affiliates.

 

5. Noncompetition and Confidentiality.

5.1 Covenant Not to Compete. During the Employment Period and for a period of
one (1) year after the expiration or earlier termination of the Employment
Period, Executive shall not, (i) directly or indirectly act in concert or
conspire with any person employed by Company or any of its Subsidiaries in order
to engage in or prepare to engage in or to have a financial or other interest in
any business which is a Direct Competitor (as defined below); or (ii) serve as
an employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage or have a financial or other interest in any
business which is a Direct Competitor (provided, however, that notwithstanding
anything to the contrary contained in this Agreement, Executive may own up to
two percent (2%) of the outstanding shares of the capital stock of a company
whose securities are registered under Section 12 of the Securities Exchange

 

10



--------------------------------------------------------------------------------

Act of 1934, as amended (the “1934 Act”). “Direct Competitor” shall mean any
person or entity engaged in or about to become engaged in research or
development, production, distribution, marketing, providing or selling of a
Competing Product or Service. For purposes of this Agreement, the term
“Competing Products or Services” means products, processes, or services of any
person or organization other than Company, in existence or under development,
which are substantially the same, may be substituted for, or applied to
substantially the same end use as the products, processes, or services of
Company with which Executive works during the Employment Period or about which
Executive acquires Confidential Information in course of his employment
hereunder, including, without limitation, (i) ambulatory point of care decision
support software for physicians, (ii) ambulatory electronic medical record or
practice management software, (iii) homecare, home health or hospice support
software, and (iv) ambulatory electronic processing of healthcare transactions.

5.2 No Solicitation of Employees. During the Employment Period and for a period
of one (1) year following the expiration or earlier termination of the
Employment Period for any reason, Executive shall not, directly or indirectly,
whether for its own account or for the account of any other individual or
entity, (i) employ, hire or solicit for employment, or attempt to employ, hire
or solicit for employment, any Employee (as defined below), (ii) divert or
attempt to divert, directly or indirectly, or otherwise interfere in a material
fashion with or circumvent the relationship of Company or any of its
Subsidiaries with, any Employees, or (iii) induce or attempt to induce, directly
or indirectly, any Employee to terminate his employment or other business
relationship with Company or any of its Subsidiaries. For purposes of this
Section 5.2, “Employee” shall mean any person who is or was employed by Company
or any of its Subsidiaries during the Employment Period; provided, however, that
“Employee” shall not include any person (a) whose employment with Company or a
Subsidiary of Company was terminated by Company or such Subsidiary without
cause, or (b) who was not employed by Company or any of its Subsidiaries at any
time during the six (6) month period immediately prior to the Termination Date.

5.3 Confidential Information. Company has advised Executive, and Executive
acknowledges, that it is the policy of Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to
Company and its Subsidiaries. Executive shall not at any time, directly or
indirectly divulge, furnish or make accessible to any person, firm, corporation,
association or other entity (otherwise than as may be required in the regular
course of Executive’s employment), nor use in any manner, either during the
Employment Period or after the termination of the Employment Period for any
reason, any Protected Information, or cause any such information of Company or
any of its Subsidiaries to enter the public domain, except as required by law or
court order. “Protected Information” means trade secrets, confidential and
proprietary business information of Company, and any other information of
Company or any of its Subsidiaries, including, without limitation, customer
lists (including potential customers), sources of supply, processes, plans,
materials, pricing information, internal memoranda, marketing plans, internal
policies, and products and services which may be developed from time to time by
Company or any of its Subsidiaries and the agents or employees of any of them,
including Executive; provided, however, that information that is in the public
domain (other than as a result of a breach of this Agreement), approved for
release by Company

 

11



--------------------------------------------------------------------------------

or a Subsidiary (as applicable) or lawfully obtained from third parties who are
not bound by a confidentiality agreement with Company or any of its
Subsidiaries, is not Protected Information.

5.4 Injunctive Relief. Executive acknowledges and agrees that the restrictions
imposed upon him by this Section 5 and the purpose for such restrictions are
reasonable and are designed to protect the Protected Information and the
continued success of Company without unduly restricting Executive’s future
employment by others. Furthermore, Executive acknowledges that in view of the
Protected Information of Company and its Subsidiaries which Executive has or
will acquire or has or will have access to and the necessity of the restriction
contained in this Section 5, any violation of the provisions of this Section 5
would cause irreparable injury to Company and its successors in interest with
respect to the resulting disruption in their operations. By reason of the
foregoing, Executive consents and agrees that if he violates any of the
provisions of this Section 5, Company and its successors in interest, as the
case may be, shall be entitled, in addition to any other remedies that they may
have, including monetary damages, to an injunction to be issued by a court of
competent jurisdiction, restraining Executive from committing or continuing any
violation of this Section 5.

 

6. Certain Additional Payments by Company.

Company agrees that:

6.1 Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 6) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code or if any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

6.2 Subject to the provisions of Section 6.3, below, all determinations required
to be made under this Section 6, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the accounting firm
which is then serving as the auditors for Company (the “Accounting Firm”), which
shall provide detailed supporting calculations both to Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity, or group effecting the Change of Control, Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by Company. Any Gross-Up Payment, as determined pursuant to this

 

12



--------------------------------------------------------------------------------

Section 6, shall be paid by Company to Executive (or to the applicable taxing
authority on Executive’s behalf) within five (5) days of the receipt of the
Accounting Firm’s determination or, if later, on the due date for such taxes. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion that failure to report the Excise
Tax on Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any good faith determination by
the Accounting Firm shall be binding upon Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Company exhausts its remedies pursuant to
Section 6.3, below, and Executive thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by Company to or for the benefit of Executive.

6.3 Executive shall notify Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Company of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than fifteen (1 5) business days after Executive is informed in writing of
such claim and shall apprise Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which Executive gives such notice to Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

6.3.1 Give Company any information reasonably requested by Company relating to
such claim;

6.3.2 Take such action in connection with contesting such claim as Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Company;

6.3.3 Cooperate with Company in good faith in order effectively to contest such
claim; and

6.3.4 Permit Company to participate in any proceedings relating to such claim;
provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs an expenses. Without limiting the foregoing provisions of this
Section 6.3, Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner; and Executive agrees to prosecute such contest

 

13



--------------------------------------------------------------------------------

to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Company shall determine;
provided further, however, that if Company directs Executive to pay such claim
and sue for a refund, Company shall advance the amount of such payment to
Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Company’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

6.4 If, after the receipt by Executive of an amount advanced by Company pursuant
to Section 6.3 above, Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to Company’s complying with the
requirements of said interest paid or credited thereon, after taxes applicable
thereto) promptly pay such refund to Company. If, after the receipt by Executive
of an amount advanced by Company pursuant to said Section 6.3, a determination
is made that Executive shall not be entitled to any refund with respect to such
claim and Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid; and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.

6.5 Subject to any earlier time limits set forth in this Section 6, all payments
and reimbursements to which Executive is entitled under this Section 6 shall be
paid to or on behalf of Executive not later than the end of the taxable year of
Executive next following the taxable year of Executive in which Executive (or
Company, on Executive’s behalf) remits the related taxes (or, in the event of an
audit or litigation with respect to such tax liability, not later than the end
of the taxable year of Executive next following the taxable year of Executive in
which there is a final resolution of such audit or litigation (whether by reason
of completion of the audit, entry of a final and non-appealable judgment, final
settlement, or otherwise)).

 

7. No Set-Off or Mitigation.

Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as otherwise provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

 

14



--------------------------------------------------------------------------------

8. Payment of Certain Expenses.

Company agrees to pay promptly as incurred and not less than on a monthly basis,
to the fullest extent permitted by law, all legal fees and expenses which
Executive may reasonably incur as a result of any contest by Company, Executive
or others of the validity or enforceability of, or liability under, any
provision of the Agreement (including as a result of any contest initiated by
Executive about the amount of any payment due pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code; provided, however, that
Company shall not be obligated to make such payment with respect to any contest
in which Company prevails over Executive, and, in such case, Executive shall
return to Company any payments previously paid to or on behalf of Executive.

 

9. Indemnification.

To the fullest extent permitted by law, Company shall indemnify Executive
(including the advancement of expenses) for any judgments, fines, amounts paid
in settlement and reasonable expenses, including attorney’s fees, incurred by
Executive in connection with the defense of any lawsuit or other claim to which
Executive is made a party by reason of being an officer, director or employee of
Company or any of its Subsidiaries.

 

10. Miscellaneous.

10.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

10.2 No Conflicts. Executive represents and warrants that the performance by him
of his duties hereunder will not violate, conflict with, or result in a breach
of any provision of, any agreement to which he is a party.

10.3 Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without reference to Illinois’ choice of law
statutes or decisions.

10.4 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions
hereof shall not affect the validity or enforceability of any other provision.
In the event any clause of this Agreement is deemed to be invalid, the parties
shall endeavor to modify that clause in a manner which carries out the intent of
the parities in executing this Agreement.

10.5 No Waiver. The waiver of a breach of any provision of this Agreement by any
party shall not be deemed or held to be a continuing waiver of such breach or a
waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

10.6 Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered

 

15



--------------------------------------------------------------------------------

or sent by facsimile machine (with a confirmation copy sent by one of the other
methods authorized in this Section), or by commercial overnight delivery
service, to the parties at the addresses set forth below:

 

To Company:   

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza

Suite 2024

Chicago, IL 60654

Attention: Company Secretary or General Counsel

To Executive:    At the address of fax number most recently contained in
Company’s records

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

10.7 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of Executive and Company, their respective successors and permitted
assigns and Executive’s heirs and personal representatives. Neither party may
assign any rights or obligations hereunder to any person or entity without the
prior written consent of the other party. This Agreement shall be personal to
Executive for all purposes.

10.8 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive’s employment by Company and his obligations thereto. Executive
acknowledges that he is not relying upon any representations or warranties
concerning his employment by Company except as expressly set forth herein. No
amendment or modification to the Agreement shall be valid except by a subsequent
written instrument executed by the parties hereto. In the event that the
transactions contemplated by the Merger Agreement shall be abandoned or
otherwise terminated, this Agreement shall cease to be of force or effect.

10.9 Dispute Resolution and Arbitration. The following procedures shall be used
in the resolution of disputes:

10.9.1 Dispute. In the event of any dispute or disagreement between the parties
under this Agreement (excluding an action for injunctive relief as provided in
Section 5.4), the disputing party shall provide written notice to the other
party that such dispute exists. The parties will then make a good faith effort
to resolve the dispute or disagreement. If the dispute is not resolved upon the
expiration of fifteen (15) days from the date a party receives such notice of
dispute, the entire matter shall then be submitted to arbitration as set forth
in Section 10.9.2.

 

16



--------------------------------------------------------------------------------

10.9.2 Arbitration. If the dispute or disagreement between the parties has not
been resolved in accordance with the provisions of Section 10.9.1 above, then
any such controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration to be held in Chicago,
Illinois, in accordance with the rules of the American Arbitration Association
then in effect. Any decision rendered herein shall be final and binding on each
of the parties and judgment may be entered thereon in the appropriate state or
federal court. The arbitrators shall be bound to strict interpretation and
observation of the terms of this Agreement. Company shall pay the costs of
arbitration.

10.10 Survival. For avoidance of doubt, the provisions of Sections 4.5, 5, 8 and
9 of this Agreement shall survive the expiration or earlier termination of the
Employment Period.

10.11 Headings. Section headings used in this Agreement are for convenience of
reference only and shall not be used to construe the meaning of any provision of
this Agreement.

10.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

10.13 Taxes. Executive shall be solely responsible for taxes imposed on
Executive by reason of any compensation and benefits provided under this
Agreement and all such compensation and benefits shall be subject to applicable
withholding.

10.14 Section 409A of the Code. It is intended that this Agreement will comply
with Section 409A of the Code (and any regulations and guidelines issued
thereunder) to the extent the Agreement is subject thereto, and the Agreement
shall be interpreted on a basis consistent with such intent. If an amendment of
the Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible. No action or failure by Company in good faith to act, pursuant to this
Section 10.14, shall subject Company to any claim, liability, or expense, and
Company shall not have any obligation to indemnify or otherwise protect
Executive from the obligation to pay any taxes pursuant to Section 409A of the
Code.

In addition, notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee” (within
the meaning of Treas, Reg. Section 1.409A-1(i)), then with regard to any payment
that is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code
(the “Delayed Payments”), such payment shall not be made prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of his
“separation from service” and (ii) the date of his death. Any payments due under
this Agreement other than the Delayed Payments shall be paid in accordance with
the normal payment dates specified herein. In no case will the delay of any of
the Delayed Payments by Company constitute a breach of Company’s obligations
under this Agreement. For all purposes under this

 

17



--------------------------------------------------------------------------------

Agreement, reference to Executive’s “termination of employment” (and corollary
terms) with Company shall be construed to refer to Executive’s “separation from
service” (as determined under Treas. Reg. Section 1.409A-1(h), as uniformly
applied by Company) with Company.

In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code,
(i) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (ii) subject to any shorter time
periods provided herein, any reimbursement or payment of an expense under such
plan or arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

10.15 Payment by Subsidiaries. Executive acknowledges and agrees that Company
may satisfy its obligations to make payments to Executive under this Agreement
by causing one or more of its subsidiaries to make such payments to Executive.
Executive agrees that any such payment made by any such subsidiary shall fully
satisfy and discharge Company’s obligation to make such payment to Executive
hereunder (but only to the extent of such payment).

[Signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written, to be effective at the Effective Time.

 

LOGO [g46215img_001.jpg]

R.L. (Vern) Davenport ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

LOGO [g46215img_002.jpg]

By:  

 

Title:  

Pres./COO

 

19